Citation Nr: 1142339	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of compression fracture T12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1975, and from February 1976 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Togus, Maine, which established service connection for compression fracture residuals of T12, rated as 10 percent disabling effective January 29, 2007.  Jurisdiction of this matter was then transferred to that of the RO located in Detroit, Michigan. 

In June 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO in Detroit, Michigan.  A transcript of that hearing has been associated with the Veteran's claims file. 

In March 2010 and February 2011, the Board remanded the matter for additional evidentiary development.   It is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

Following the February 2011 Board Remand, the Veteran was afforded an additional VA examination, in March 2011, and outstanding VA treatment records, from 2010 through March 2011, were associated with the claims file.  A review of the record, however, demonstrates that the Agency of Original Jurisdiction (AOJ) has not considered this evidence, and the Veteran did not waive his right to review of the additional evidence by the AOJ.  See generally Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed Cir. 2003).  The last Supplemental Statement of the Case was issued in August 2010.  To afford the Veteran due process, the Board remands the claims for consideration of the additional evidence by the AOJ.  If the disposition remains unfavorable, the claim will return to the Board for appellate review.

Accordingly, the case is REMANDED for the following action:

The RO/AMC will readjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for residuals of compression fracture T12 after consideration of the evidence submitted following the September 2008 Supplemental Statement of the Case.  If any benefits sought remain denied, the Veteran and his representative shall be issued an appropriate Supplemental Statement of the Case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


